Whiteield, O. J.,
delivered the opinion of the court.
Mead obtained judgment before a - justice of the peace in Harrison county against Levy, whereupon a writ of garnishment was issued commanding the appellant to appear and answer as to his alleged indebtedness to said Levy on December 20, 1902. On that day the case was continued to January 3, 1903, and on the latter day appellant, garnishee, failing to appear and answer, judgment by default was taken against him, and he appealed within five days to the next (May) term of the circuit court of Harrison county. Before that term convened, and on April 28, 1903, the garnishee filed his answer to‘the writ of garnishment, admitting an indebtedness of $7.50 and ten*598dered that amount into court. No further steps whatever were taken in the case until December, 1906, more than three'years afterwards, when, upon motion, the court struck the answer of the appellant, garnishee, from the files and rendered a judgment against garnishee for the full amount of the claim of Mead against Levy. Manifestly this action was wrong.
The judgment is reversed, and the cause remanded, and the court below instructed to reinstate the garnishee’s answer.

Reversed.